Title: From Thomas Jefferson to Benjamin Hawkins, 13 August 1786
From: Jefferson, Thomas
To: Hawkins, Benjamin



Dear Sir
Paris Aug. 13. 1786.

Your favor of June 14. is come to hand and I am to thank you for your attention to my queries on the subject of the Indians. I have sent many copies to other correspondents, but as yet have heard nothing from them. I shall proceed however in my endeavors particularly with respect to their language and shall take care so to dispose of what I collect thereon as that it shall not be lost. The attention which you pay to their rights also does you great honor, as the want of that is a principal source of dishonour to the American character. The two principles on which our conduct towards the Indians should be founded are justice and fear. After the injuries we have done them, they cannot love us, which leaves us no alternative but that of fear to keep them from attacking us. But justice is what we should never lose sight of, and in time it may recover their esteem.—Your attention to one burthen I laid on you encourages me to remind you of another, which is the sending me some seeds of the Dionaea muscipula, or Venus’s fly-trap, called also with you, I believe, the sensitive plant. This can come folded in a letter.—Europe is in a profound calm. The Venetians, Russians, and Austrians indeed are pecking at the Turks, but I suppose it is only to keep alive pretensions which may authorize the commencement of hostilities when it shall suit them. Whether this will be  immediately on the death of the K. of Prussia or some time after, cannot be said. That event may be daily expected. It seems as if this court did not fear a land war, and they are possessed of the best materials of judging. My reason for thinking they do not expect a disturbance of their tranquillity on this continent, is that their whole attention is bestowed on marine preparations. Their navy is growing, and the practicability of building a seaport is no longer problematical. Cherburg will certainly be completed, will be one of the safest and most commodious ports in the world and will contain the whole navy of France. It will have the advantage over the English ports on the opposite shore, because they leave two openings, which will admit vessels to come in or go out with any wind. This port will enable them in case of a war with England to invade that country, or to annihilate it’s commerce and of course it’s marine. Probably too it will oblige them to keep a standing army of considerable magnitude.—We are tolerably certain of establishing peace with the Emperor of Marocco, but Algiers, Tunis, and Tripoli will still be hostile. Marocco however lying on the Atlantic, was the most important. The Algerines rarely come far into that and Tunis and Tripoli never. We must consider the Mediterranean as absolutely shut to us till we can open it with money. Whether this will be best expended in buying or forcing a peace is for Congress to determine.—I shall be glad often to hear from you and am with much esteem, Dr. Sir, your friend & servt.,

Th: Jefferson

